       Case 1:16-cv-03839-PKC-BCM Document 35 Filed 08/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
LUIS C. PAULINO,

                                   Petitioner,                    16-cv-3839 (PKC) (BM)

                 -against-
                                                                          ORDER
THOMAS GRIFFIN,

                                    Respondent.
--------------------------------------------------------------x
CASTEL, U.S.D.J.

                 Petitioner, Luis C. Paulino, filed a pro se habeas petition under 28 U.S.C. § 2254

challenging several aspects of his conviction in New York Supreme Court, Bronx County. Upon

reference, Magistrate Judge Barbara Moses, filed a Report and Recommendation recommending

denial of Paulino’s petition. The Court, upon consideration of Paulino’s objections, adopted

Magistrate Judge Moses’s Report and Recommendation in full and judgment was then entered.

(Docs. 28 & 29). Subsequently, Paulino filed a motion under Rule 60(b), Fed. R. Civ. P.,

requesting relief from this judgment as well as a notice of appeal, both of which were dated April

27, 2020 and were docketed by the Court on May 14, 2020. (Docs. 31 & 32).

                 As an initial matter, the Court retains jurisdiction over Paulino’s Rule 60(b) motion.

“Under the Federal Rules of Appellate Procedure, . . . if a party (1) files a motion under Federal

Rule of Civil Procedure 60(b) within 28 days after judgment is entered and (2) files a notice of

appeal before the district court disposes of that motion, then the notice of appeal does not become

‘effective’ until after the district court rules on the motion.” Banks v. Braun, No. 19-cv-6591

(CM), 2019 WL 6050426, at *1 (S.D.N.Y. Nov. 15, 2019) (internal citations omitted) (citing Fed.

R. App. P. 4(a)(4)). This rule applies even when petitioner files a notice of appeal simultaneously

with the Rule 60(b) motion. Sankara v. City of New York, 745 Fed. App’x 426, 427 (2d Cir. 2018)
      Case 1:16-cv-03839-PKC-BCM Document 35 Filed 08/18/20 Page 2 of 2




(summary order). Though received by the Court on a later date, Paulino’s Rule 60(b) motion was

dated within the prescribed 28-day period and the Court will presume it to be timely. Paulino’s

notice of appeal was signed and submitted on the same day. Accordingly, the Court retains

jurisdiction to resolve petitioner’s Rule 60(b) motion despite the simultaneous notice of appeal.

               Rule 60(b) permits a party to seek relief from a judgment for “mistake,

inadvertence, surprise, or excusable neglect,” among other reasons. Fed. R. Civ. P. 60(b). Here,

Paulino contends that the Court, in adopting Magistrate Judge Moses’s Report and

Recommendation, failed to liberally construe his submissions and to consider the strongest

constitutional arguments that could be advanced as required for pro se petitions. (Doc. 31 at 2, 4).

However, in reviewing and adopting Magistrate Judge Moses’s Report and Recommendation, the

Court did liberally construe Paulino’s submissions and provided appropriate consideration to the

fact Paulino’s substantive arguments were not being advanced by a trained lawyer. Accordingly,

the Court finds no mistake or inadvertence in its April 6, 2020 Opinion and Order and denies

petitioner’s Rule 60(b) motion.


CONCLUSION


               The Court DENIES petitioner’s Rule 60(b) motion.


               SO ORDERED.



                                                     _____________________________
                                                              P. Kevin Castel
                                                         United States District Judge


Dated:        New York, New York
              August 18, 2020

                                                     (Mailed to Luis Paulino on August 18, 2020)
                                                 2
